Citation Nr: 0729369	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include as secondary to service connected post-traumatic 
stress disorder (PTSD) or fibromyalgia.  

2.  Entitlement to service connection for a neck condition, 
to include as secondary to service connected PTSD or 
fibromyalgia.  

3.  Entitlement to service connection for a right and left 
knee conditions, to include as secondary to service connected 
PTSD or fibromyalgia.  

4.  Entitlement to service connection for a right and left 
elbow conditions, to include as secondary to service 
connected PTSD or fibromyalgia.  

5.  Entitlement to service connection for a right and left 
ankle conditions, to include as secondary to service 
connected PTSD or fibromyalgia.  

6.  Entitlement to service connection for fungus of the feet.  

7.  Entitlement to service connection for chest pain, to 
include as due to undiagnosed illness.  

8.  Entitlement to service connection for weight loss, to 
include as secondary to service connected PTSD or 
fibromyalgia.  

9.  Entitlement to service connection for a cardiovascular 
condition, to include as secondary to service connected PTSD 
or fibromyalgia.  

10.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as gastrointestinal complaints.  

11.  Entitlement to service connection for headaches, to 
include as secondary to service connected PTSD or 
fibromyalgia.  

12.  Entitlement to an initial evaluation in excess of 20 
percent for chronic fatigue syndrome (CFS).  

13.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for CFS.  

14.  Entitlement to an initial evaluation in excess of 10 
percent for fibromyalgia.  

15.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to March 29, 2000.  

16.  Entitlement to an effective date earlier than March 29, 
2000 for the grant of an increased evaluation of 100 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and from November 1990 to July 1991, to include 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He had additional service in the New 
York Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003, December 2004, June 2005, and 
January 2006 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The September 2003 rating decision granted service connection 
for PTSD, evaluated as 30 percent disabling, effective 
December 23, 1998, and granted service connection for chronic 
fibromyalgia syndrome, evaluated as 10 percent disabling, 
effective March 1, 2002.  This rating decision denied service 
connection for dementia, a back condition, a neck condition, 
a right knee condition, a left knee condition, a right elbow 
condition, a left elbow condition, a right ankle condition, a 
left ankle condition, fungus of both feet, chest pain, 
fatigue, memory loss, and weight loss.  

The December 2004 rating decision, in pertinent part, granted 
an increased evaluation of 100 percent for PTSD with 
depression and pseudo-dementia with associated memory loss, 
effective March 29, 2000.  Because the 100 percent evaluation 
assigned for PTSD included the veteran's dementia and memory 
loss, this rating decision constitutes a full grant of the 
claims for service connection for those two conditions.  
Although dementia and memory loss were included with the 
disability of PTSD on the rating sheet, rather than being 
listed as separate disabilities, service connection has, 
nevertheless, been established. Therefore, these issues are 
no longer in appellate status.  

The June 2005 rating decision granted service connection for 
chronic fatigue syndrome, claimed as fatigue, evaluated as 20 
percent disabling, effective March 1, 2002.  While the claim 
of entitlement to fatigue continued to be addressed in the 
supplemental statements of the case (SSOC) issued following 
this decision, the June 2005 grant of service connection 
constitutes a full grant of the benefit sought in regard to 
the claim for service connection for fatigue.  As such, this 
claim is also no longer in appellate status.  

The January 2006 rating decision, in pertinent part, denied 
service connection for chronic pain syndrome, unspecified 
joint pain, cardiac complaints, gastrointestinal complaints, 
and headaches.  

While the January 2006 rating decision denied service 
connection for chronic pain syndrome/unspecified joint pain, 
the veteran's complaints of joint pain have been attributed 
to his fibromyalgia.  As service connection for fibromyalgia 
has been granted, the claim for service connection for 
chronic pain syndrome/unspecified joint pain has been 
satisfied, and this matter is also not before the Board.  

In April 2007, subsequent to issuance of the SSOC, the 
veteran's attorney submitted evidence pertinent to the 
claims.  She submitted with this evidence a waiver to the 
right to have this additional evidence referred to the agency 
of original jurisdiction (AOJ) for review.  Therefore, the 
Board will consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2006).  

The issues of entitlement to service connection for a back 
condition, neck condition, fungus of the feet, a 
cardiovascular condition, and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  There is no current bilateral knee disability.  

2.  There is no current bilateral elbow disability.  

3.  There is no current bilateral ankle disability.  

4.  The veteran's complaints of chest pains, which have 
persisted for more than six months, are signs or symptoms 
that may be manifestations of an undiagnosed illness and have 
been demonstrated to a compensable degree; there is no 
competent evidence to refute the non-medical indicators and 
the chest pains have not been attributed to a diagnosed 
disease.  

5.  The veteran does not have abnormal weight loss, and does 
not have a disability manifested by weight loss.  

6.  There is no medical explanation for the etiology of the 
veteran's IBS, and IBS is presumed to have been caused by 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

7.  CFS is manifested by symptoms which are nearly constant 
and restrict daily routines to 50 to 75 percent of the pre-
illness level, however, the evidence does not indicate that 
daily routines have been restricted to less than 50 percent 
of the pre-illness level, nor is there evidence of any 
incapacitating episodes of CFS.  

8.  March 1, 2002 is the effective date of a change in VA law 
that specifically included CFS on a list of chronic diseases 
that were newly eligible for presumptive service connection 
as Persian Gulf War undiagnosed illnesses.  

9.  Fibromyalgia is manifested by widespread musculoskeletal 
pain and tender points that are constant and refractory to 
therapy.  

10.  Prior to March 29, 2000 PTSD was manifested by depressed 
mood and anxiety, but was not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  

11.  There is no evidence prior to March 29, 2000 indicating 
that PTSD was manifested by total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or 
aggravated by active military service and was not the result 
of or aggravated by service connected PTSD or fibromyalgia.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006); 71 Fed. Reg. 52,744-7 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(a)).  

2.  A bilateral elbow condition was not incurred in or 
aggravated by active military service and was not the result 
of or aggravated by service connected PTSD or fibromyalgia.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a).  

3.  A bilateral ankle condition was not incurred in or 
aggravated by active military service and was not the result 
of or aggravated by service connected PTSD or fibromyalgia.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a).  

4.  Chest pains are shown to be due, or presumed due, to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  

5.  Service connection for weight loss, including as due to 
an undiagnosed illness, or secondary to service connected 
PTSD or fibromyalgia, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.  

6.  IBS is presumed to have been incurred during service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.317.  

7.  The schedular criteria for an initial evaluation of 40 
percent for CFS have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2006).  

8.  The assignment of an effective date earlier than March 1, 
2002 for the grant of service connection for CFS is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  

9.  The schedular criteria for an initial evaluation of 40 
percent for fibromyalgia have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2006).  

10.  The schedular criteria for an initial evaluation in 
excess of 30 percent for PTSD prior to March 29, 2000, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

11.  The criteria for an effective date earlier than March 
29, 2000 for the grant of an increased evaluation of 100 
percent for PTSD have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the claims for service connection 
for chest pain and IBS, further notice or assistance is 
unnecessary to aid the veteran in substantiating these 
claims.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A May 2001 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection for a knee condition.  This letter 
further advised the veteran of the information and evidence 
required to establish service connection for an undiagnosed 
illness based on Gulf War service.  A March 2004 VCAA letter 
provided notice on the information and evidence required to 
establish service connection for knee conditions, elbow 
conditions, ankle conditions, and weight loss.  A March 2005 
VCAA letter advised him regarding the information and 
evidence necessary to substantiate claims for service 
connection for weight loss, knee conditions, upper extremity 
conditions, and ankle conditions, to include as secondary to 
service connected disability.  

As will be discussed in greater detail below, a March 2006 
letter provided notice regarding disability ratings and 
effective dates.  This letter, however, did not list the 
issues on appeal and, as such, could not serve to provide 
element 1 VCAA notice.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

While the veteran has not been furnished a letter 
specifically describing the information and evidence required 
to grant increased initial evaluations or earlier effective 
dates in regard to CFS, fibromyalgia, or PTSD, the Board 
notes that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as service connection has been established for 
CFS, fibromyalgia, and PTSD, and the veteran is seeking 
increased initial evaluations and earlier effective dates for 
these disabilities, further notice regarding the disability 
ratings and effective dates is not required.  Dingess v. 
Nicholson.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain service records, medical records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  The March 2005 VCAA letter stated, "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  These letters, thus, 
satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial decisions in the case.  
However, the timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
February 2007 SSOC considered the claims based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was also remedied by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's VA treatment records and Social Security 
Administration (SSA) records, as well as some medical records 
from his National Guard service, have been associated with 
the claims file.  

The Board acknowledges that the veteran's service medical 
records have not been associated with the claims file.  The 
May 2001 VCAA letter informed the veteran that his original 
claims file was lost.  An undated note in the claims file 
indicated that service medical records could have been in the 
original claims file which had been lost.  In any event, the 
RO has made attempts to obtain the missing service medical 
records.  A November 1999 response from the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical records and service personnel records had not 
yet been returned there.  The records request was forwarded 
to the U.S. Army Reserve Personnel Center (AR-PERSCOM).  

A May 2003 response indicated that no service medical or 
dental records or service personnel records were located at 
AR-PERSCOM or the National Archives and Records Service 
(NARA).  In July 2003 the RO requested records from the 
veteran's National Guard Unit, however, an August 2003 
response indicated that it had been determined that when the 
veteran was discharged from the New York Army National Guard 
there was a computer error and all his records were lost.  In 
any event, some records from the veteran's National Guard 
service, from September 1981 to January 1997 have been 
associated with the claims file.  

As will be discussed below, the Board is remanding the claims 
of entitlement to service connection for back and neck 
conditions to obtain records of private treatment.  There is 
no indication that these records include treatment for the 
knees, elbows, ankles, weight loss, CFS, fibromyalgia, or 
PTSD.  As such, these records are not pertinent to these 
claims, and remand would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition, the veteran was afforded VA examinations to 
evaluate his knee, elbow, ankle, CFS, and fibromyalgia 
claims.  

The veteran has not been afforded a VA compensation and 
pension examination to evaluate the claimed weight loss 
disability.  He has, however, undergone VA outpatient 
treatment that included all necessary evaluations.  Inasmuch 
as the record does not reflect a current disability 
manifested by weight loss, there is no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that a VA 
examination is not necessary.  See Wells v. Principi, 326 F. 
3d 1381 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Knee, Elbow, and Ankle Conditions

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third service connection elements 
is through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At VA examination in September 1993 the veteran complained of 
joint and muscle aches.  On examination there was no 
instability in the right or left knee to manual medial and 
lateral counterpressure.  Range of motion in the knees was 
from 0 to 140 degrees bilaterally.  X-ray revealed no bone or 
joint disease.  

Records of VA treatment from April 1992 to February 2007 
include complaints regarding bilateral knee, elbow, and ankle 
pain.  June 1996 X-rays of the knees, elbows, and ankles were 
all normal.  These treatment records are negative for 
diagnoses of any condition underlying the knee, elbow, or 
ankle pain.  

The veteran's knees, elbows, and ankles were evaluated at VA 
examination in May 2001.  The examiner acknowledged review of 
the claims file.  The veteran reported no injury to the knee, 
elbow, or ankle, but reported pain since returning from the 
war.  He reported working in maintenance for public schools 
for 6 or 7 years until 1999 when he fell down the stairs and 
hurt his back, thigh, leg, and shoulders.  Range of motion of 
the knees was 0 to 125 degrees bilaterally.  There was no 
instability of either knee to medial or lateral 
counterpressure.  Range of motion of the ankles revealed 
dorsiflexion 0 to 20 degrees, bilaterally, and plantar 
flexion 0 to 45 degrees bilaterally.  Range of motion of the 
elbows was 0 to 145 degrees bilaterally.  X-rays of the 
knees, elbows, and ankles were all normal.  

The diagnosis was normal radiographic and clinical 
examination of the knees, elbows, and ankles.  The examiner 
opined that while there was no objective clinical evidence of 
any joint condition, the documentation of a work-related fall 
in 1999 causing back, thigh, leg, and shoulder problems might 
be the etiology of the veteran's subjective complaints.  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

Incidentally, the VA treatment records reflect that the 
veteran's complaints of pain have been attributed to 
fibromyalgia, as reflected at VA treatment in July 2004, when 
the diagnosis was chronic pain syndrome/fibromyalgia.  To the 
extent that the veteran's complaints of knee, elbow, and 
ankle pain are attributable to fibromyalgia, service 
connection has already been established for this condition, 
and the veteran is being compensated.  Compensation may not 
be granted for symptoms of a condition for which service 
connection is already in effect and which are not shown by 
the evidence to be separate disease processes.  See 38 C.F.R. 
§ 4.14.  

In this case, there is no current diagnosis of underlying 
pathology or clinical disability in the knees, elbows, or 
ankles other than fibromyalgia.  While the veteran himself is 
competent to report symptoms such as pain, he is not 
competent to report a diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no evidence in the claims file that the veteran has 
underlying pathology or clinical disability in the knees, 
ankles, or elbows other than fibromyalgia.  Without such 
evidence, current disabilities for purposes of service 
connection are not established.  

The Board has also considered the argument raised by the 
veteran's representative that knee, elbow, and ankle 
conditions are secondary to service connected PTSD or 
fibromyalgia.  However, in the absence of competent evidence 
of current knee, elbow, or ankle conditions, service 
connection cannot be granted on a secondary basis.  

Because the evidence is to the effect that the veteran does 
not have current knee, ankle, or elbow disabilities, the 
preponderance of the evidence is against the claims.  Since 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application, and the 
claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

III.  Chest Pain

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
38 C.F.R. § 3.102 (2006).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms. The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b); See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)). 
 
A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d). 
 
Effective March 1, 2002, the term 'chronic disability' was 
changed to 'qualifying chronic disability,' and the 
definition of 'qualifying chronic disability' was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002). Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes. 68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2006). 

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's Form DD 214 reflects that he had service in 
Southwest Asia from January to June 1991.  

VA treatment records from January 1994 to February 2007 
include ongoing complaints of chest pain.  A June 1996 chest 
X-ray revealed no active disease.  At treatment in December 
1996 the veteran reported a continuity of symptomatology of 
chest pain since the Gulf War.  The assessment was chest 
pain, not cardiac in character, perhaps musculoskeletal or 
functional.  A  February 1997 echocardiogram was normal, as 
was an April 1997 multiple gated study.  An April 1997 stress 
thallium study was inconclusive for coronary artery disease 
or significant myocardium changes, the diagnosis was atypical 
chest pain.  An April 2000 chest X-ray again revealed no 
active disease and no change.  

The veteran's descriptions of chest pain constitute "non-
medical indicators" of the existence of a chronic 
disability.  The veteran is competent to report observing 
objective signs and symptoms of chest pain, as they are 
capable of lay observation.  Gutierrez v. Principi, 19 Vet. 
App. 1, 9-10 (2004).  

In addition, the VA treatment records include diagnoses of 
chest pain.  These records also reflect that there is no 
conclusive evidence to link chest pain to any diagnosed 
disorder.  In this regard, chest X-ray, stress thallium 
study, multiple gated study, and echocardiogram did not 
attribute chest pain to any known diagnosis.  Further, the 
veteran has reported the presence of chest pain for more than 
six months.  None of the potential preclusions under 
38 C.F.R. § 3.317(c) is established.  

The manifestations of chest pain appear to meet the 
compensable requirements of the relevant diagnostic criteria, 
in this case, Diagnostic Code 5321.  While there is no 
diagnostic code specifically evaluating chest pain, this 
diagnostic code evaluates injuries to the muscles of 
respiration.  A 10 percent evaluation is warranted for 
moderate injury.  38 C.F.R. § 4.73, Diagnostic Code 5321.  In 
light of his continuing complaints of chest pain, and 
resolving all doubt in his favor, the Board finds that chest 
pain has been demonstrated to a compensable degree.  Thus, 
service connection for chest pain is granted.  
  

IV.  Weight Loss

As the veteran's service medical records are not available, 
there is no evidence regarding weight loss during his first 
period of service.  The earliest record of the veteran's 
weight is 155 pounds in September 1981.  Just prior to active 
duty in November 1990, his weight was also 155 pounds.  Just 
prior to discharge, in June 1991, his weight was 160 pounds.  
Weight following separation from active duty, in April 1992, 
was 165 pounds.  Thus, there is no evidence of weight loss 
during the veteran's second period of active duty.   

VA treatment records from April 1992 to February 2007 reflect 
an overall increase in weight.  In fact, the most recent 
weight in the VA treatment records was 194 pounds in October 
2005.  There is simply no medical evidence in the record 
revealing an abnormal or unusual weight loss.  

The Board acknowledges that the VA treatment records reveal 
fluctuation in weight, ranging from a low of 153 pounds in 
December 1996 to a high of 194 pounds in October 2005, 
however, the veteran's weight fluctuated within a range from 
153 to176 pounds until December 2004, after which his next 
recorded weight is 194 pounds in October 2005.  VA treatment 
records since November 2001 reflect reports of no weight 
loss.  

Further, there is no medial opinion of record that the 
veteran was below normal weight or that his weight was 
fluctuating in a way indicating abnormal losses.  In fact, 
according to Army regulation 600-9, the minimum weight for a 
male of the veteran's height is 125 pounds, over 25 pounds 
less than the lowest weight recorded in the VA treatment 
records.  See Army Regulation (AR) 600-9, The Army Weight 
Control Program, November 27, 2006.  

Further, the veteran's lowest recorded weight is only 2 
pounds less than his weight prior to entry into his second 
period of active service.  As abnormal weight loss has not 
been demonstrated, service connection under the provisions of 
38 C.F.R. § 3.317 is not warranted.  

The veteran is not otherwise entitled to service connection 
for weight loss as there is no competent medical evidence 
which diagnoses a disability manifested by weight loss.  In 
this regard, Congress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131; See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(the law limits entitlement for service related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  

The Board has considered entitlement to direct service 
connection, and the veteran's assertion that his weight loss 
is secondary to service connected PTSD or fibromyalgia, 
however, inasmuch as there is no proof of a disability 
manifested by weight loss, there cannot be a valid claim for 
service connection on a direct or secondary basis.  

Absent any objective indicators of abnormal weight loss, as 
contemplated in 38 C.F.R. § 3.317, and without any competent 
medical evidence of a diagnosis manifested by weight loss, 
the Board finds that entitlement to service connection for 
weight loss has not been established as due to an undiagnosed 
illness, or on a direct or secondary basis.  

Because the evidence is to the effect that the veteran does 
not have abnormal weight loss, or a diagnosed condition 
manifested by weight loss, the preponderance of the evidence 
is against the claim.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



V.  IBS

The record reflects that the veteran presented with 
complaints of diarrhea in service in December 1990.  The 
diagnosis was diarrhea/gastroenteritis/gastritis.  On VA 
examination in September 1993 the digestive system was 
asymptomatic, except for lactose intolerance.  

The post-service VA treatment records include a finding of 
focal colitis on colonoscopy in May 2003 and a finding of 
mild gastritis on esophagogastroduodenoscopy in May 2004.  A 
record of treatment from August 2004 notes that the veteran's 
symptomatology and time course correlated with diarrhea 
predominant IBS.  The diagnosis in February 2005 was 
irritable bowel disease (IBD), diarrhea prominent.  

At VA treatment in October 2005 the veteran was reporting 3 
to 4 episodes of diarrhea a day, without weight loss.  In 
January 2006 the physician noted that the veteran had a 
history of PTSD and anxiety disorder, with likely functional 
disorder, namely diarrhea predominant IBS, however, other 
factors such as drug side effects could not be ruled out.  
Most recently, the diagnosis at VA treatment in January 2007 
was diarrhea predominant IBS.  

Based on the foregoing, the Board finds that the criteria for 
service connection for IBS are met.  The condition has been 
diagnosed in the VA treatment records and no known etiology 
for IBS has been provided.  While the January 2006 record of 
VA treatment suggests that the symptoms of IBS may be drug 
side effects, the physician did not go so far as to render 
such an opinion.  Rather, the opinion suggests only that 
symptoms of IBS may be drug side effects.  As such, this 
opinion is too speculative to establish a nexus.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  

While there is no specific medical opinion attributing the 
veteran's current IBS to in-service gastrointestinal 
complaints, the presumption of service connection nonetheless 
applies, as IBS is among the chronic multi-symptom illnesses 
included in the definition of qualifying chronic disabilities 
as set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Further, the Board finds no evidence to rebut the 
presumption.  The medical records indicate that the veteran 
has a chronic, i.e., existing for six months or more, 
disability due to IBS.  Given the frequency of the veteran's 
complaints of bowel disturbance, as indicated in his October 
2005 report of 3 to 4 episodes of diarrhea daily, and 
resolving all doubt in his favor, the Board finds that IBS is 
at least 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7319.   

Thus, service connection for IBS is granted.  


VI.  Increased Initial Evaluation - CFS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The June 2005 rating decision granted service connection for 
CFS, evaluated as 20 percent disabling, effective March 1, 
2002.  CFS has been evaluated as 20 percent disabling under 
Diagnostic Code 6354.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  

Diagnostic Code 6354, provides a 20 percent evaluation for 
chronic fatigue syndrome with debilitating fatigue with 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion) or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent evaluation is warranted for 
signs and symptoms which are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least four but less than six weeks 
total duration per year.  

A 60 percent evaluation is warranted for signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent evaluation is warranted where the signs and 
symptoms are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

The VA treatment records reflect ongoing complaints of 
sleeping problems and fatigue.  The veteran reported in April 
2002 that he had to rest after walking one block due to pain 
and fatigue.  At VA examination to evaluate PTSD in October 
2004 he described his activities as attending the day 
hospital and going on walks.  VA treatment from November 2004 
noted that the veteran enjoyed spending time playing table 
pool with peers, and in January 2005 he reported that he 
visited his friend some weekends.  

On VA examination in April 2005 the veteran reported that 
prior to service in the Gulf War he was very active and 
enjoyed life, however, he reported that his daily activities 
had been below 50 percent since.  He complained of flu-like 
symptoms, weakness, and inability to move.  He explained that 
while working as a custodian in 1993 or 1994 he was unable to 
finish his task of cleaning classrooms due to his fatigue, 
reporting that he had to rest frequently and that he had 
several complaints for incomplete or inadequate cleaning.  He 
reported that, after exercising, he required at least two 
hours before he was able to move.  

In describing his daily activities, the veteran reported 
rising at 6am, drinking tea with his medications, watching 
television, and dressing slowly, requiring approximately two 
hours for the completion of dressing himself.  He reported 
that he was unable to perform house chores such as cleaning 
or assisting with household activities due to his complaints 
of fatigue, and added that he took "catnaps" throughout the 
day.  The VA examiner noted that, while the veteran had 
sought medical treatment for his fatigue, there was no 
documenting support for his claim that he experienced 
incapacitating episodes requiring bed rest.   The examiner 
opined that the veteran met the criteria for CFS, and that it 
was most likely that he had CFS.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's CFS is manifested by symptoms which 
are nearly constant and restrict daily routines to 50 to 75 
percent of the pre-illness level.  In this regard, in April 
2002 he reported having to rest after walking one block due 
to  pain and fatigue and the April 2005 VA examiner appeared 
to accept the veteran's reports of being unable to move for 
at least two hours after exercise and taking two hours to 
dress himself in the morning in rendering the diagnosis of 
CFS.  The Board finds that such impairment rises to the level 
of restriction of routine daily activities to 50 to 75 
percent of the pre-illness level.  As such, he has met the 
criteria for a 40 percent rating since the effective date of 
service connection.  

The evidence does not indicate that the veteran's routine 
daily activities have been restricted to less than 50 percent 
of the pre-illness level as, despite the veteran's April 2005 
report that his activities were below 50 percent, the record 
reflects that he nevertheless attended numerous medical 
appointments, went on walks, visited his friend, and, despite 
a slower pace, continued to dress himself.  In addition, 
there is no evidence that CFS has resulted in any, let alone 
at least six weeks, of incapacitation per year.  The evidence 
is therefore against the grant of a higher schedular rating 
at any time since the effective date of service connection.  
38 C.F.R. § 4.88b, Diagnostic Code 6354.  

Since this claim deals with the rating assigned following the 
original grant of service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
40 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, March 1, 2002.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has not been employed since the grant of service 
connection.  Thus, marked interference with employment has 
not been shown.  Additionally, CFS has not required any, let 
alone frequent, periods of hospitalization since the grant of 
service connection.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

VII.  Earlier Effective Date CFS

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(b) (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The veteran was released from active duty in July 1991.  In 
September 1999 he submitted a stressor statement in support 
of his claim for service connection for PTSD, in which he 
described fatigue, adding that he had a lot of nightmares, 
found it hard to fall asleep, and woke up a lot at night.  
The RO construed this statement as a claim for service 
connection for fatigue, and denied service connection in the 
September 2003 rating decision.

The veteran has not asserted that he filed a claim within one 
year of service and there is no other evidence of a claim for 
service connection within one year following separation from 
service.  See 38 C.F.R. § 3.400(b)(2).  

VA treatment records from March 1999 to October 2000 include 
complaints of sleeping problems, and note that the veteran 
was being followed by the Mental Health Clinic.   

As discussed above, the definition of "qualifying chronic 
disability" was expanded to include a medically unexplained 
chronic multi-symptom illness such as CFS effective March 1, 
2002.  The retroactive reach of the revised regulation can be 
no earlier than the effective date of the change.  See 
38 U.S.C.A. § 5110(g).  

Prior to the April 2005 diagnosis of CFS, symptoms were 
attributed to a specific diagnosis, in this case PTSD; thus 
precluding service connection as due to undiagnosed illness.  
Given the effective date of the revised law and regulation, 
and under operation of pertinent legal authority, March 1, 
2002 is the appropriate effective date for the award of 
service connection for CFS.  

Under the criteria in effect prior to March 1, 2002, a 
diagnosis of CFS or any other disorder was fatal to a claim 
for service connection for disability as due to an 
undiagnosed illness within the meaning of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  Although the veteran was not 
diagnosed with CFS until the April 2005 VA examination, his 
complaints of fatigue prior to March 1, 2002 had been 
consistently attributed to his psychiatric disability.  

Even if the Board were to find that consistent complaints of 
fatigue manifested CFS prior to March 1, 2002, that diagnosis 
would still be fatal to the claim because, though admittedly 
ill-defined, CFS is still a diagnosis.  The VA General 
Counsel has held that signs and symptoms medically attributed 
to a diagnosed disability, including a "poorly defined 
disease such as CFS or fibromyalgia" do not qualify for the 
Persian Gulf War presumption of service connection.  
VAOPGCPREC 8-98 (1998).  Therefore, even if the diagnosis of 
CFS were established prior to March 1, 2002, such would not 
provide a basis for an earlier effective date.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than March 1, 2002 for the grant of 
service connection for CFS.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VIII.  Increased Initial Evaluation - Fibromyalgia

The September 2003 rating decision granted service connection 
for fibromyalgia, evaluated as 10 percent disabling, 
effective March 1, 2002.  Fibromyalgia has been evaluated as 
10 percent disabling under Diagnostic Code 5025.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2006).  

This diagnostic code provides a 10 percent evaluation for 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's like 
symptoms, that requires continuous medication for control.  A 
20 percent evaluation is warranted for such fibromyalgia that 
is episodic, with exacerbations often precipitated by 
environmental or emotional stress, or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent evaluation is warranted for such fibromyalgia that is 
constant, or nearly so, and refractory to therapy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  

A note to this diagnostic code reflects that widespread pain 
means pain in both the left and right sides of the body, that 
is both above and below the waist, and that affects both the 
axial skeleton and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025, note.  

VA treatment records from March 2002 to February 2007 reflect 
ongoing complaints regarding, and medication for, pain.  A 
neurology clinic note from June 2002 noted percussion and 
touch tenderness at almost all joints, with thigh and arm 
muscle movements restricted actively and passively.  The 
impression included chronic fibromyalgia syndrome, and the 
veteran's Thiamine and Tylenol were renewed.  In October 2002 
he described constant pain in the back and joints and 
indicated that medication only helped some.  At treatment in 
April 2004 the veteran complained of pain all over his body, 
which he stated severely limited his ability to move.  Pain 
assessment described pain as 8/10, with 10/10 at its worst.  
The pain was located in the low back, radiating to both lower 
extremities, knees, and up to the mid/upper back and into the 
shoulders, elbows, and neck.  He described the pain as 
constant, exacerbated with motion, with medication producing 
only very minimal reduction in pain.  He further described 
the effects of pain on his life as severely limiting.  

At VA examination in January 2005 the veteran described 
diffused and generalized body pain since returning from the 
first Gulf War.  He claimed to be in pain constantly, and 
said that his pain was aggravated by his depressed moods and 
only minimally relieved with medications.  He described pain 
in all his joints, lower back, and sternal areas and reported 
that he was currently taking pain medication.  

On examination he ambulated with the aid of a cane and a 
slight limp, and he expressed painful distress with motions 
and activities.  Tenderness was expressed diffusely in all 
muscle groups of the body, especially in the proximal upper 
extremity and lower extremity and low back.  He was tender in 
all tender points of fibromyalgia.  The diagnosis was chronic 
diffuse body pains with tender points consistent with 
fibromyalgia syndrome.  

Based on the foregoing, the Board finds that the criteria for 
an initial evaluation of 40 percent have been met.  In this 
regard, the veteran has consistently described widespread 
pain, within the meaning of the diagnostic code, and has 
described no more than minimal relief from medication.  The 
conclusion that a 40 percent evaluation is warranted is 
further bolstered by the fact that the veteran was tender at 
all joints in June 2002 and continued to have tender points 
consistent with fibromyalgia syndrome on VA examination in 
January 2005.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that fibromyalgia has been constant, or nearly so, and 
refractory to therapy since the grant of service connection.  
As such, he has met the criteria for a 40 percent rating 
since the effective date of service connection.  Fenderson; 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The veteran has not been employed since the date of the grant 
of service connection, thus, marked interference with 
employment has not been shown.  Additionally, fibromyalgia 
has not required any, let alone frequent, periods of 
hospitalization since the grant of service connection.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

IX.  Increased Initial Evaluation - PTSD

The September 2003 rating decision granted service connection 
for PTSD, evaluated as 30 percent disabling, effective 
December 23, 1998.  PTSD has been evaluated as 30 percent 
disabling under Diagnostic Code 9411.  Diagnostic Code 9411 
evaluates PTSD according to the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442. 

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

VA treatment records prior to March 29, 2000 include ongoing 
mental health treatment.  In June 1997 the veteran was alert 
and coherent with somewhat depressed mood and appropriate 
affect.  Sleep and appetite were erratic.  He was noted to be 
irritable and explosive, yelling at his children and wife.  
Memory and concentration were somewhat impaired.  The 
physician noted that the veteran had symptoms characteristic 
of several different psychiatric diagnoses, and he should 
have a psychological evaluation.  The veteran failed to 
report for this follow-up testing, and declined further 
testing, indicating that he had too many other appointments.  

In December 1998 the veteran reported that he was working 
from 1 to 10pm and was forgetting things and was easily 
fatigued.  On examination speech was normal in volume and 
rhythm, with slowed response rate.  Affect was slightly 
anxious and memory recall was 3 out of 3.  There was no 
suicidal or homicidal ideation and judgment was fair.  The 
physician indicated that the veteran appeared to have mild 
depression or somatization syndrome or subtle change from 
exposure to oil, gas, and stress of his service in 1991.  The 
Axis I diagnosis was deferred, rule out adjustment disorder 
with depressed mood, somatization disorder, chemical exposure 
in Gulf War.  A Global Assessment of Functioning (GAF) score 
of 62 was assigned.  

In March 1999 the veteran was described as doing a little 
better, and he reported sleeping better and having a good 
appetite.  There was no acute psychosis and affect was 
anxious.  In August 1999 the veteran was described as "OK" 
with fair sleep and judgment, with no psychosis or suicidal 
ideation.  In November 1999 the veteran was stable with fair 
sleep, appetite, and judgment.  There was no suicidal or 
homicidal ideation or acute psychosis.  Finally, at treatment 
in February 2000 the veteran was stable, with fair sleep and 
appetite.  He was busy with work and judgment was described 
as fair.  

Based on the foregoing, the Board finds that the criteria for 
an increased initial evaluation for PTSD have not been met 
prior to March 29, 2000.  38 C.F.R. § 4.132, Diagnostic Code 
9411.  

In this regard, the medical evidence since the grant of 
service connection and prior to March 29, 2000 does not 
indicate flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, rather, speech was normal in volume and 
rhythm in December 1998.  This evidence also does not 
indicate panic attacks more than once a week, difficulty in 
understanding complex commands, or impairment of short and 
long term memory, rather, memory recall was 3 out of 3 in 
December 1998.  In addition, while the veteran's mood has 
been described as anxious and mildly depressed, there is no 
evidence of impaired abstract thinking and judgment has been 
described as fair.  His February 2000 statement that he was 
busy with work suggests that he was not experiencing 
difficulty in establishing and maintaining effective work 
relationships.  

The finding that a higher initial evaluation of 50 percent is 
not warranted is further bolstered by the description of the 
veteran as "stable" and "OK" in the VA treatment records 
and the assignment of a GAF score of 62.  GAF scores ranging 
from 61 to 70 reflect only some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

Hence, the medical evidence does not demonstrate that PTSD 
warrants an evaluation in excess of 30 percent under the 
rating criteria for the period from December 23, 1998 to 
March 29, 2000.  Rather, the 30 percent evaluation reflects 
the highest level of disability during this period.  
Fenderson; 38 C.F.R. § 4.7.  

The VA treatment records indicate that the veteran remained 
employed during the period from December 23, 1998 to March 
29, 2000, and there is no indication that PTSD caused marked 
interference with employment during this period.  
Additionally, PTSD has not required any, let alone frequent, 
periods of hospitalization since the grant of service 
connection.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 30 percent for PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Earlier Effective Date - 100 Percent Evaluation for PTSD

As discussed above, the veteran was initially granted service 
connection for PTSD, effective December 23, 1998, in the 
September 2003 rating decision.  He disagreed with this 
decision in October 2003, and a December 2004 rating decision 
subsequently granted an increased evaluation of 100 percent, 
effective March 29, 2000.  The rating decision noted that the 
100 percent evaluation was being granted based on total 
occupational impairment caused by PTSD, and that the 
effective date of March 29, 2000 was assigned as this was the 
day following the last reported date of employment.  

In a December 2004 notice of disagreement (NOD) the veteran 
disagreed with the effective date assigned for the 100 
percent evaluation for PTSD.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

In this case, as previously discussed, the veteran appealed 
the initial rating action assigning service connection and 
the initial 30 percent evaluation for PTSD, accordingly, the 
concept of staged ratings as set forth in Fenderson is for 
application, meaning that the evaluation will be fixed in 
accordance with the facts found as they pertain to the level 
of disability present.   

As seen above, the medical evidence does not indicate that 
symptoms of PTSD rose to the level of warranting a 100 
percent evaluation prior to March 29, 2000.  Rather, the VA 
treatment records note that the veteran had an injury on 
March 28, 2000 when he was working, thus verifying that he 
maintained employment as of that date and indicating that 
total occupational impairment was not demonstrated at that 
time.  

The conclusion that a 100 percent evaluation is not warranted 
prior to March 29, 2000 is further bolstered by the fact that 
at VA mental health treatment in May 2000 the veteran was 
still described as "stable" with fair sleep, appetite, and 
judgment and no suicidal or homicidal ideation.  

There is no evidence of total occupational or social 
impairment prior to March 29, 2000, as the veteran was still 
employed March 28, 2000.  Thus, there is no basis for an 
effective date earlier than March 29, 2000 for the grant of 
an increased evaluation of 100 percent for PTSD.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right and left knee 
conditions, to include as secondary to service connected PTSD 
or fibromyalgia, is denied.  

Entitlement to service connection for a right and left elbow 
conditions, to include as secondary to service connected PTSD 
or fibromyalgia, is denied.  

Entitlement to service connection for a right and left ankle 
conditions, to include as secondary to service connected PTSD 
or fibromyalgia, is denied.  

Entitlement to service connection for chest pain, to include 
as due to undiagnosed illness, is granted. 

Entitlement to service connection for weight loss, to include 
as secondary to service connected PTSD or fibromyalgia, is 
denied.  

Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as gastrointestinal complaints, is 
granted.  

Entitlement to an initial evaluation of 40 percent for 
chronic fatigue syndrome (CFS) is granted effective from the 
date of service connection.  

Entitlement to an effective date earlier than March 1, 2002 
for the grant of service connection for CFS is denied.  

Entitlement to an initial evaluation of 40 percent for 
fibromyalgia is granted effective from the date of service 
connection.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to March 29, 2000 is denied.  

Entitlement to an effective date earlier than March 29, 2000 
for the grant of an increased evaluation of 100 percent for 
PTSD is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

The record reflects that the veteran was involved in a car 
accident in July 1995, followed by private treatment.  In 
addition, at VA treatment in April 2002 the veteran reported 
that he continued to have pain all over, worse in the neck 
and down the spine.  He reported that he continued to see an 
outside doctor.  In a July 2001 claim completed in 
conjunction with his claim for Social Security benefits, the 
veteran reported that he was using a cane which was 
prescribed by Dr. Elie Sarkis.  A December 2000 note in the 
claims file from Dr. Sarkis indicates that the veteran was 
not to return to work until an undetermined time due to his 
cervical spine and lumbar spine.  

Records of treatment by Dr. Sarkis have not been associated 
with the claims file, and may be pertinent to the claims for 
service connection for back and neck disabilities.  Thus, 
attempts should be made to obtain these treatment reports.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

VA treatment records reflect ongoing findings of tinea pedis 
of the feet.  At VA treatment in June 1996 the veteran 
reported treatment for tinea pedis in service and a 
continuity of symptomatology since service.  Similarly, VA 
treatment records reflect ongoing complaints of headaches.  
At VA treatment in June 1996 the veteran reported that his 
headaches started in March 1991.  This statement suggests a 
continuity of symptomatology.  

An examination is needed to determine whether the veteran has 
any current disability involving fungus of the feet or 
headaches, to include whether headaches are secondary to 
service connected PTSD or fibromyalgia, or to an undiagnosed 
illness.  

In regard to the veteran's claimed cardiovascular condition, 
the veteran has reported occasional palpitations, and the VA 
treatment records include findings of sinus bradycardia and 
early repolarization.  However, no clinical diagnosis for a 
cardiovascular condition has been rendered.  While the 
veteran's complaints of occasional palpitations have not been 
attributed to a clinical diagnosis, there is no opinion as to 
whether or not these reported symptoms are attributable to an 
undiagnosed illness.  

Therefore, the Board finds that a VA examination to evaluate 
the veteran's cardiovascular complaints is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for any of the disabilities on appeal 
from Dr. Sarkis.  

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any fungus of the feet.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has current fungus 
of the feet and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
was incurred in, or aggravated by, 
service.  The examiner should offer a 
complete rationale for all opinions 
given.  

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
any headaches.  The claims folder should 
be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should provide a diagnosis 
for any headache disorder and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that such disorder is 
etiologically related to service or to 
service connected PTSD or fibromyalgia.  

If the headache symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.  

The examiner should provide rationales 
for all opinions given.  

4.  Schedule the veteran for a VA 
examination to determine the etiology of 
any cardiovascular complaints.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide a diagnosis 
for any cardiovascular disorder and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that such disorder 
is etiologically related to service, or 
to service connected PTSD or 
fibromyalgia.  

If the cardiovascular symptomatology 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness, 
which is defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.  

The examiner should provide rationales 
for all opinions given.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


